Mikoll, J. P.
Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered February 9, 1996, convicting defendant upon his plea of guilty of the crime of escape in the first degree.
Defendant, a State prison inmate, pleaded guilty to escape in the first degree in full satisfaction of a seven-count indictment. On appeal he contends that the plea allocution was insufficient. However, insofar as defendant never moved to withdraw his plea or to vacate the judgment of conviction, he has failed to preserve this argument for appellate review (see, People v Colon, 217 AD2d 725). In any event, we reject defendant’s claim that County Court failed to elicit sufficient facts from him so as to establish each and every element of the crime to which he was pleading guilty. As long as an allocution does not negate an essential element of the crime pleaded to, "the failure of a pleading defendant to recite every element of the crime does not necessarily suggest that the plea of guilty is improvident or baseless so as to trigger a duty on the part of the court to inquire further” (People v Washington, 228 AD2d 457; see, People v Lopez, 71 NY2d 662, 666, n 2). Here, there is nothing to indicate that the plea was improvident or baseless. Defendant not only admitted all of the elements of escape in the first degree after they were recited by County Court, but also set forth all of the elements in his own factual recitation (see, Penal Law § 205.15 [1]).
As to defendant’s claim regarding the sufficiency of the Grand Jury minutes, this contention was also waived by the plea of guilty (see, People v Bennett [Franklin], 183 AD2d 905, lv denied 80 NY2d 901, 903). The remaining issues raised by defendant have been examined and rejected for lack of merit.
Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.